ORDER PER CURIAM. S.K. appeals the trial.court’s judgment of a full order of protection against him. S.K. contends the trial court had insufficient evidence to support a full order of protection on the basis of abuse by harassment or stalking. After reviewing the record, we find there was adequate evidence for the trial court to find S.K. “harassed” E.A.B. as defined in § 455.010(l)(d). Accordingly, we affirm. ( No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule "84.16(b).